Gilbert, J.
(After stating the foregoing facts.)
1. If one signs a written contract without'acquainting himself with its contents, he is estopped by his own negligence to ask relief from his obligation, if there is no fraud or artifice in procuring his signature. McCormack v. Molburg, 43 Iowa, 561. It is not contended by defendant in error that there was any fraud or artifice in the procuring of his signature to the written contract. He merely insists that he directed Ms son, Willie, to write an instrument of a different character from that which was written and sent to the plaintiff without having been read by the sender. He does not contend that he was unacquainted with the English language, or that he could not read. In fact no excuse whatever is given, and under such circumstances he will be bound to a performance of his contract. He directed his son to act for him; and if the result of this was that one of two innocent persons must suffer, he who puts it in the power of the third person to *141inflict the injury must bear the loss. Park’s Code, § 4537; Ellis v. United States Fertilizing &c. Co., 64 Ga. 571 (3); Blaisdell v. Bohr, 77 Ga. 381. Harrell caused his son to execute the written instrument, and to deliver it to Newsome-; and Newsome, having acted upon it, can not be made to suiter on account of the negligence of Harrell in failing to read the instrument before sending it, or on account of the wrongful conduct of the scrivener in failing to write it as instructed.
2. The subject-matter of the second headnote needs no elaboration, further than the citation of the case of Moore v. Carey, 116 Ga. 28 (5), 34 (42 S. E. 258).

Judgment reversed.


All the Justices concur.